Citation Nr: 1142316	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-32 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Propriety of severance of service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 1990 and from December 1990 to June 1991.  He also had a period of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to effectuate the severance of service connection.

2.  The record reflects that the December 1999 rating decision's establishment of service connection for a skin rash due to an undiagnosed illness was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for the severance of service connection for a skin disorder are not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Given the fully favorable decision contained herein, any discussion of the duties to notify and assist is unnecessary.

An April 1999 VA outpatient treatment record shows that the Veteran experienced his skin rash all year round.  Each patch lasted about a month before a new one appeared.  He indicated that it began in 1991.  It appeared all over the body without itching or pain.  There was no clear association with any recognizable aggravating or relieving factor.

In July 1999, the Veteran underwent VA examination.  He described a skin rash that came and went.  He described scaling, redness, and dryness.  He did not have it on the day of the examination.  Examination of the skin revealed no rash.  The diagnosis was skin rash, etiology unclear, not documented at this visit.

In several written statements, beginning in August 1999, the Veteran and his wife indicated that his skin rashes began to appear shortly after he returned from service in the Persian Gulf.

Service connection was established for a skin rash as due to an undiagnosed illness in a December 1999 rating decision.  The rating decision noted that the Veteran had a skin rash that came and went and was not present on the day of his examination in July 1999.  Although not shown in service, service connection for a skin rash was granted as due to an undiagnosed illness.

In December 2007, the Veteran filed a claim for an increased disability rating for his skin rash.

VA outpatient treatment records dated in January 2008 show that the Veteran was assessed as having nummular eczema versus psoriasis.  Another treatment record shows a diagnosis of eczema.

In February 2008, the Veteran underwent VA examination.  The Veteran reported that he first manifested skin rashes in 1991.  They came and went ever since that time and affected his arms, legs, groin, and face.  Symptoms included itching and burning.  Examination revealed scaling, and scabbed patches on the right arm and right leg.  Based on this appearance, the examiner was unable to give a diagnosis and deferred to the dermatology appointment from January 2008 for diagnosis.  There was a circular erythematous patch on the left penile shaft.  The diagnosis was nummular eczema.  The examination report was signed by a physician assistant and a physician.

In May 2008, the RO obtained an opinion from a VA physician assistant, who reviewed the claims file.  She reviewed the July 1999 VA examination report, which she noted was done without current evidence of the Veteran's skin rash.  Therefore, the diagnosis was made based upon his history.  She also noted the January 2008 VA outpatient treatment report, done by a dermatologist, showing a diagnosis of nummular eczema versus psoriasis.  She then reviewed the February 2008 VA examination report, which showed a diagnosis of nummular eczema, per dermatology.  The rash was minimal at this time.  The examiner concluded that she could only resort to mere speculation in stating whether a diagnosis was made in error on the first visit done in 1999, as there was no rash present to evaluate at that time.  She spoke with the Veteran, who stated that this was the same rash that he has had intermittently since his return from the Gulf War.  It began approximately six months after his return and has waxed and waned since then.

In a June 2008 rating decision, the RO proposed to sever service connection for a skin rash.  It was noted that, while his skin rash was previously diagnosed as an undiagnosed illness associated with his exposure to environmental hazards in the Southwest Asia theater of operations during the Persian Gulf War, it had since been determined that his condition was nummular eczema.  After reviewing the service records, the RO could not find diagnosis or treatment for this during service.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id. 

Under applicable criteria, once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Initially, the Board notes that the RO followed the proper administrative procedures to effectuate the severance of service connection.  Specifically, the Veteran was notified of the proposed severance by the June 2008 rating decision, and, prior to the effectuation of this severance by the November 2008 rating decision, he had the opportunity to present evidence and argument as to why service connection should not be severed for his skin rash.

The Court has held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connected as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable error (CUE) is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, it has been held that although the same standards apply in a determination of CUE error in a final decision under section 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection under section 3.105(d), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480; see also Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "[i]f the Court were to conclude that... a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

Therefore, based on the foregoing, the Board must determine, on the basis of all the evidence of record, whether the December 1999 rating decision was clearly and unmistakably erroneous in granting service connection for a skin rash due to an undiagnosed illness.

In this case, the evidence does call into question whether the Veteran has a diagnosed skin disorder, in which case service connection for a skin rash, based on undiagnosed illness, may not be warranted.  However, the Board reiterates that the standard of review in this case is not the preponderance of the evidence but the much more stringent standard of clear and unmistakable error.

As noted above, the record reflects that, in July 1999, no diagnosis was made with regard to the Veteran's skin rash, since it was not present at the time of the examination.  The examiner had indicated that it was of unclear etiology.  On that basis, the RO awarded service connection for a skin rash as due to undiagnosed illness.  Thereafter, none of the evidence added to the record tends to show that this determination was incorrect or that there was clear and unmistakable error in the December 1999 rating decision.

First, there is evidence that the Veteran has been recently diagnosed with a skin disorder.  However, this did not occur until January 2008, and the diagnosis at that time was debatable and not clear, as indicated by the VA dermatologist.  Subsequent treatment records rely on this unclear diagnosis.  Furthermore, there is little or no competent opinion of record indicating or suggesting that any diagnosis given in 2008 is the same as should have been given in 1999 or that the undiagnosed illness in 1999 was incorrect.  While the Veteran reports that the skin rash he experienced just after he returned from the Persian Gulf is the same that he experiences now, and the Veteran is competent to report as to symptomatology, this does not constitute clear and unmistakable evidence that the diagnosis in 1999 was incorrect, since the Veteran is not competent to attribute an actual diagnosis for his skin rash symptoms.  The RO attempted to obtain such an opinion; however, the VA physician's assistant indicated in her May 2008 report that she would have to resort to speculation to comment on whether the diagnosis in 1999 was made in error.  There is no other competent opinion or written statement of record addressing this issue.  The mere fact that the VA physician's assistant in May 2008 could not determine whether the 1999 diagnosis was made in error speaks directly to the question of whether there was clear and unmistakable error in 1999.  It would be difficult to conclude that there was clear and unmistakable error when a medical professional cannot address the question without resort to speculation.  It leaves open at least the possibility that there was no error - hence, even if there may have been error in 1999, it cannot be said that such error was clear or unmistakable.  

In short, there is simply no clear and unmistakable error shown in the December 1999 rating decision that awarded service connection for an undiagnosed skin rash, as due to service in the Persian Gulf War.  The Board concludes that the facts of this case do not rise to the level necessary to warrant severance of service connection under 38 C.F.R. § 3.105(d).  For these reasons, the Board must conclude that the severance was not proper, and that the Veteran is entitled to a restoration of service connection for his skin rash.


ORDER

Inasmuch as severance was not proper in this case, the Veteran is entitled to a restoration of service connection for his skin rash.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


